ITEMID: 001-86179
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: HAYES v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Norman John Hayes, is a British national who was born in 1957 and lives in Wirral. The United Kingdom Government (“the Government”) were represented by their Agent, Mr D. Walton of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant received a notice of intended prosecution requiring him to name the driver of his car on 10 December 2001. The applicant replied that either he or his wife had been driving but neither could actually remember which one of them had been driving through the location of the speed trap on that date.
On 17 October 2002 the Magistrates’ Court convicted the applicant of an offence under section 172 of the Road Traffic Act 1988 and Schedule 2 to the Road Traffic Offenders Act 1988 for failing to give information which might have led to the identification of the driver of his car. He was fined GBP 150 and ordered to pay GBP 100 costs, with his licence to be endorsed with three penalty points.
On 27 November 2002 the Crown Court rejected the applicant’s appeal, amending the sentence such that he would have to pay GBP 212 costs.
The applicant appealed to the High Court by way of case stated claiming a breach of his rights under Article 6 of the Convention.
In the case stated, the Crown Court trial judge, having set out the facts of the case, stated that the court had been of the opinion that the applicant was trying to evade responsibility for the disregard of the speed limit, that the right against self-incrimination did not apply and accordingly dismissed the appeal.
On 4 February 2004 the High Court rejected the applicant’s appeal, referring to established domestic case-law on the point in Brown v. Stott [2001] 2 WLR 817.
The relevant domestic law and practice is set out in O’Halloran and Francis v. the United Kingdom [GC], nos. 15809/02 and 25624/02, §§ 2531, ECHR 2007...
